Title: To Thomas Jefferson from Bernard Peyton, 16 August 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
16 Augst 1824
I have just returned from my Northern trip, & am sincerely thankful for the facilities you afforded me, by the letters enclosed to Washington, they ensured me a warm reception every where, & were, in other respects, of real value to me—I have no doubt my business will be much improved by it—I called on the collector of New York, & paid the small sum you were due him, mentioned in one of your former letters to me.—I also procured you 20℔s of pure Tin, in small bars, in New York, which has since safely arrived here, & shall be fordd to you, by the first opportunity—Twenty Hhds: of your Bedford Tobacco have arrived, & will be sold on Wednesday next, I hope it will turn out well, & will advise you, with a/c sales—T. J. Randolph’s dft: for $25, favor F. Sydnor, on your a/c, has been paid, & I have remitted A. Robertson of Lynchburg $120 Dolls, by his request, on your a/c, to pay fght: there, on your Tobacco  fordd to me, & mentioned above, & which sums are at your debit, all which hope will be satisfactory—Most Truly yoursBernard Peyton